DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 02/22/2022 has been acknowledged and entered. Claims 10-11 have been cancelled and new claims 27-28 have been added. 

Allowable Subject Matter
Claims 1-9, 12-14 and 21-28 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9, 12-14 and 21-28 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “doping the top portion with second dopants having a second conductivity type different from the first conductivity type, such that a doping concentration of the second dopants in the top portion is lower than a doping concentration of the first dopants in the top portion after doping the top portion", the limitation of base claim 9 including “performing a second implantation process with an oblique angle on a second portion of the drift well adjacent the well region using the mask to form a doping modification region in the second portion of the drift well, wherein performing the second implantation process comprises 
 

In example:
(i) Ko (U.S. Patent Pub. No. 2019/0229213) teaches a method, comprising: forming a drift well in a substrate; forming an isolation structure over the drift well; forming a mask to cover the isolation structure while exposing a first portion of the drift well; performing a first implantation process on the first portion of the drift well using the mask to form a well region in the drift well and spaced apart from the isolation structure; performing a second implantation process on a second portion of the drift well adjacent 
(ii) Yang et al. (U.S. Patent Pub. No. 2008/0182394) teaches a method, comprising: performing a similar second implantation process with an oblique angle adjacent to a well region using a mask to form a doping modification region, but fails to specifically how the concentration of dopants used to dope the top portion compare to the concentration of dopants used when forming the well region and the drift region. 
(iii) Yang et al. (U.S. Patent Pub. No. 2012/0205738) teaches a similar method, comprising: forming a layer on a substrate; forming a drift well on the layer, wherein the drift well and the layer have the same conductivity type; forming an isolation structure over the drift well; forming a mask to cover the isolation structure while exposing a first portion of the layer; performing a first implantation process on the first portion of the layer using the mask to form a well region in the layer and spaced apart from the isolation structure; performing a second implantation process with an oblique angle on a second portion of the layer adjacent the well region using another mask to form a doping modification region in the second portion of the layer; and forming a gate structure extending from the isolation structure to the well region but fails to specifically how the concentration of dopants used to dope the top portion compare to the concentration of dopants used when forming the well region and the drift region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        February 26, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894